Title: 11th.
From: Adams, John Quincy
To: 


       Dined with Mr. Adams at the Marquis de la Fayette’s. There was not much American Company: M: le Marquis de St. Simon, who has served in America. Mr. Grandchamp, Capitaine de Vaisseau, and M: le Marquis de Rosanbot premier president au Parlement de Paris. Mr. Ruston was there. This is the first comfortable day we have had this Season: the roads are exceedingly dusty for want of Rain. Madam Helvetius, one of our neighbours is very ill. Mrs. A. sent to know how, she was, and received a curious handbill for answer.
      